Case 1:16-cr-20549-RNS Document 1027 Entered on FLSD Docket 01/09/2019 Page 1 of 2




                            UN ITED STA TES D ISTR IC T C O U R T
                            SOUTHERN DISTRICT OF FLOM A

                   CaseNo.16-CR-20549-SCOLA/OTu O-M YES(s)(s)(s)
   UNITED STATES OF AM ERICA

   VS.

   ARNALDO CARM OUZE,

                       D efendant
                                          /


                                      FACTUAL BASIS

         Beginning in oraround January 5,2006and continuing throughinoraroundJuly 22,2016,

   in M iami-Dade County, in the Southem District of Florida, and elsewhere,the defendant,

   ARNALDO CARM OUZE (QCARM OUZE''orthe tçdefendanf'),did knowingly and willfully
   conspire and av eed with co-defendants Philip Esform es, Odette Barcha, and other co-

   conspirators,in violation ofTitle 18,United States Code,Section 1349,to comm ithealth care

   fraud,in violation ofTitle 18,United StatesCode,Section 1347. CARM OUZE agreesthat,had

   the case proceeded to trial,the United Stateswould have proved the following factsbeyond a

   reasonabledoubt:

         CARM OUZE wasaphysician'sassistantlicensedin the StateofFlorida.In approximately

   June2004,CARM OUZE sir ed aM edicare enrollmentForm 855,certifying to M edicarethathe

   would comply with all M edicare rules and reguladons,including thathe would refrain from

   violatingthefederalanti-kickback statute.Duringthecourseoftheconspiracy,and followingthis

   certification to M edicare,CARM OUZE received kickbacks and bribesto referbeneficiaries to
Case 1:16-cr-20549-RNS Document 1027 Entered on FLSD Docket 01/09/2019 Page 2 of 2



   Hospital 1 and skilled nursing facilities and assisted living facilities owned and controlled by

   Phillip Esform es.

          M oreover,CARM OUZE signed whathe knew to be falsifed,fabricated,and/oraltered,

   prescriptions and m edicalrecords,including home health referrals,adm issions atHospital 1,

   discharge paperwork atHospital 1,and physician visit notes without proper supervision of a

   physician and,in m any instances,withouteverm eeting with the Esform esNetwork beneficiary.

   CARM OUZE also prescribed medically unnecessary narcotics,including Oxycodone,withouta

   license.to EsformesNetworkbeneficiaries.

          n epreceding statem entisa summ ary,madeforthe purposeofproviding the Courtwith

   a factualbasis form y guilty plea to the charges againstm e. Itdoesnotinclude allofthe facts

   known to m econcerning crim inalactivity in which Iand othersengaged. Im ake thisstatement

   knowingly andvoluntarily and becauseIam in factguilty ofthecrim escharged.



   Date:! q l:                         By:
                                             M .L  .X D IN A
                                             ELIZ ETH YOUNG
                                             JO S YES
                                                    A'
                                                     ?      Ys
                                             u.s,,bEp T x'   roFJus-rlcE
                                             cRiu      p vlslox,FRAIJD sEcTlox
                                                                 /
                                                                 y
                                                             '
                                                             ,
                                                             v
                                                            /
          '                                              ,.'

   Date:/ L-pq-
                  q
                                       By:.         ' //
                                             ARN     O       CARM OUZE
                                             D EF


   oate: 1-e-Ij                        By:
                                             O           O O CAM PO,ESQ.
                                             COUNSEL F0R ARN ALDO CARM OUZE
